Citation Nr: 1721327	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  08-22 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976 in the United States Marine Corps, and from April 1977 to April 1993 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In addition to the above-captioned claims, the Veteran also perfected an appeal of a claim for service connection for tinnitus.  However, as the RO subsequently awarded service connection for tinnitus in a June 2011 rating decision, the claim is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2007 letter from the Social Security Administration (SSA) indicates that the Veteran has been awarded disability benefits.  While a February 2014 deferred rating decision shows the SSA records were going to be requested, it does not appear that any follow-up action was taken.  Any relevant records from the SSA must be associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  

The Veteran last underwent a VA examination for his hearing loss in 2009.  In May 2017 correspondence from his representative, he reported that his hearing has worsened bilaterally since that time.  Indeed, recent VA treatment records from 2013 indicate that the Veteran currently wears hearing aids in both ears, and has been assessed with "mild to moderately severe sensorineural hearing loss," indicating an increase in severity in the right ear. The Board thus finds that a current examination must be afforded.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While on remand, the examiner should attempt to clarify the record as to right ear hearing loss.  While the Veteran displayed hearing loss for VA purposes on VA examination in May 2007, on VA examination in October 2009 he did not.  See 38 C.F.R. § 3.385.  As for in-service incurrence, he had a high probability of exposure to hazardous noise while serving in the Army as an Indirect Fire Infantryman, and a May 1990 audiogram documented that he was routinely exposed to hazardous noise.  See M21-1, Part III, Subpart iv, Chapter 4, Section B, 4.e.  On the matter of nexus, in a July 2007 addendum opinion, the May 2007 VA examiner provided a negative opinion due to normal hearing on discharge.  The October 2009 examiner provided negative opinion based on a finding that no significant hearing threshold shift was documented in service.  In so doing, however, the examiner did not address a December 1991 in-service audiogram showing a puretone threshold of 35 decibels at 6000 Hertz, which had not been documented in prior service treatment records.  These matters should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration a copy of any decision regarding a claim for disability benefits relevant to the appeal, as well as copies of all medical records underlying the decision.

2.  Afford the Veteran a VA examination to determine the etiology of any right ear hearing loss and the current severity of his service-connected left ear hearing loss.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

The examination must include audiometric testing for both the Veteran's left and right ears, and the examiner must discuss the functional effects of the Veteran's hearing loss disability on his occupation and daily activities.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss arose during service or is otherwise related to his military service, to include in-service noise exposure.  

In providing this opinion, the examiner is advised that the Veteran was exposed to hazardous noise in service due to his military occupational specialty of Indirect Fire Infantryman.  The examiner must also consider the December 1991 audiogram showing a puretone threshold of 35 decibels at 6000 Hertz, and the Veteran's competent statements regarding the onset and progression of his right ear hearing loss symptomatology.  The examiner must also consider the May 2007, July 2007 and October 2009 VA examination reports.

3.  Readjudicate the claims, considering all evidence and all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




